UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6915


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL   CHRISTOPHER   CORPENING,       a/k/a   Michael   Lewis
Corpening, a/k/a Mike Boggie,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:03-cr-00037-RLV-DCK-7)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Christopher Corpening, Appellant Pro Se.  Amy Elizabeth
Ray,   Assistant  United   States   Attorney, Asheville,  North
Carolina, Gretchen C. F. Shappert, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     Christopher      Corpening        appeals      the   district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for sentence reduction based on Amendment 750 to the Sentencing

Guidelines.       Our    review     of       the     record     demonstrates     that

Amendment 750 did not alter Corpening’s Guidelines range.                          See

United   States   v.    Munn,    595   F.3d        183,   187   (4th    Cir.   2010).

Accordingly, we affirm the district court’s order.                         See United

States v. Corpening, No. 5:03-cr-00037-RLV-DCK-7 (W.D.N.C. May

10, 2012).    We dispense with oral argument because the facts and

legal    contentions    are     adequately         presented    in   the     materials

before the court and argument would not aid in the decisional

process.



                                                                              AFFIRMED




                                         2